Citation Nr: 0711605	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-39 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, claimed as secondary to a service-connected deviated 
nasal septum.

2.  Entitlement to an initial compensable rating for a 
deviated nasal septum, status post nasal fracture.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to July 
1946.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefits sought on 
appeal.  The veteran's case was advanced on the docket under 
38 C.F.R. 
§ 20.900(c)(3) (2005).

The Board notes that at the February 2007 hearing the veteran 
claimed he currently has hearing loss due to his exposure to 
engine noise in service.  This issue has not been developed 
by the RO and is referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the file reveals a need for further development.  
The veteran is entitled to VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b).  While VCAA notice was 
sent to the veteran in January 2004, in response to his claim 
for service connection for sleep apnea and his deviated 
septum, in April 2004 service connection was granted for the 
deviated septum and a noncompensable rating was assigned.  
The veteran appealed this decision.  VCAA notice was not then 
sent to the veteran informing him of what medical and lay 
evidence is necessary to substantiate his increased rating 
claim.  VCAA notice has also not been sent informing the 
veteran of what medical and lay evidence is necessary to 
substantiate a claim for secondary service connection, as his 
sleep apnea claim is for secondary service connection.  In 
addition, the January 2004 notice did not specifically ask 
the veteran to submit any evidence in his possession that 
pertains to the claims nor was he provided with appropriate 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  

A remand is also required in order to determine the severity 
of the veteran's deviated nasal septum, status post nasal 
fracture.  The veteran is currently rated under diagnostic 
code 6502.  In order to receive a compensable rating of 10 
percent  under diagnostic code 6502, the following must be 
shown:

Septum, nasal, deviation of:

Traumatic only, with 50 percent 
obstruction of nasal passage on both 
sides or complete obstruction on one 
side.

38 C.F.R. § 4.97 (2006).

A VA examination was conducted in March 2004.  The examiner 
found "obvious disfigurement" of the nose and "a narrowing 
of the nasal passage," but did not include the percentage of 
obstruction on each side, which is necessary to determine 
whether an increased rating is warranted.  The remaining 
medical evidence associated with the file also does not 
provide sufficient information in this regard.  Additionally, 
with regard to the sleep apnea which the veteran claims is 
secondary to his deviated septum, the VA examiner found, "a 
diagnosis is not possible because a sleep study is needed to 
make a diagnosis."  At the February 2007 hearing the veteran 
testified he wakes once per hour all night every night 
because of his nose problems, and has done so for the past 24 
years.  The veteran is competent to provide evidence in this 
regard.  An examination is needed to determine the diagnosis 
of any sleep condition the veteran may have and any 
relationship it may have to his deviated septum.  

It further appears there are private medical records to 
obtain.  At the February 2007 hearing the veteran testified 
he has received private treatment from Joseph Herren, M.D., 
since 1983 for his nasal condition.  The bulk of these 
records are not associated with the file, as the file only 
contains records from 1999 through 2004.  Records prior to 
1999 and since 2004 should be obtained to properly adjudicate 
the claims.

Additionally, there may be VA medical records that have not 
been associated with the claims folder.  In the March 2004 VA 
examination the examiner noted, "[t]he sleep apnea was 
diagnosed by VA." As no VA treatment records are associated 
with the file, it seems possible some may be missing in light 
of this statement.  These records, if they exist, must be 
obtained.
 
Accordingly, the case is REMANDED for the following action: 

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. §5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
but is not limited to, an explanation as 
to what information or evidence is needed 
to substantiate an increased rating 
claim, and a request that the veteran 
submit any pertinent evidence in his 
possession.

2.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain his private 
treatment records, to include records 
from all treatment provided by Joseph N. 
Herren, M.D., the private physician he 
referred to at his February 2007 hearing, 
and any other private treatment he has 
received since discharge related to his 
claims.  Thereafter, the RO should 
attempt to obtain those records.  Do not 
associate duplicate records with the 
file.


3.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his deviated nasal 
septum, status post nasal fracture.  The 
examination report must provide a 
statement as to the approximate 
percentage of obstruction on each side of 
the veteran's nose.  The examiner should 
identify and completely describe any 
other current symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

4.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
any sleep condition the veteran may have, 
including obstructive sleep apnea.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
any sleep condition is causally related 
to or aggravated by service, or to his 
service-connected deviated nasal septum, 
status post nasal fracture.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

5.  Ask the veteran if he has received 
treatment related to his claims from any 
VA facility and obtain and associate with 
the claims file any such records.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



